Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

The Patent Trial and Appeal Board affirmed the rejection(s) against claim(s) 1, 3, 5-9, 11-17, 19 and 27, but reversed the rejection(s) of dependent claim 21, independent claim 22, and its corresponding dependent claims 23, 25 and 26. In response, the Examiner converted dependent claim 21 into independent form by examiner’s amendment and cancelled claims 1, 3, 5-9,11-17, 19 and 27 in accordance with MPEP § 1214.06 as follows:

EXAMINER’S AMENDMENT
The application has been amended as follows:

Claims 1, 3, 5-9, 11-17, 19 and 27 (Cancelled).
Claim 21. (Currently Amended) A battery charger comprising:
a housing including an upper surface and a handle to facilitate lifting and carrying the battery charger, the handle extending from and positioned above the upper surface;
a plurality of charging ports coupled to the housing, each charging port configured to connect a battery pack to the battery charger;
a charging circuit positioned within the housing and electrically coupled to the plurality of charging ports, the charging circuit operable to charge the battery packs connected to the plurality of charging ports; and
an indicator light coupled to the charging circuit and associated with one of the plurality of charging ports, the indicator light being supported on the upper surface beneath the handle and within a footprint defined by a perimeter of the handle;
wherein the plurality of charging ports is spaced apart on the housing such that, when a battery pack is connected to each charging port, the battery charger is balanced around the handle;
wherein the housing includes four side surfaces arranged in a generally rectangular pattern, and wherein at least one charging port is positioned on each side surface;
wherein the plurality of charging ports includes six charging ports, wherein two of the four side surfaces each support two charging ports, and wherein two of the four side surfaces each support one charging port.

Allowable Subject Matter

Claims 21-23 and 25-26 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 21,  although the prior art discloses a battery charger comprising: a housing including an upper surface and a handle to facilitate lifting and carrying the battery charger, the handle extending from and positioned above the upper surface; a plurality of charging ports coupled to the housing, each charging port configured to connect a battery pack to the battery charger; a charging circuit positioned within the housing and electrically coupled to the plurality of charging ports, the charging circuit operable to charge the battery packs connected to the plurality of charging ports; and an indicator light coupled to the charging circuit and associated with one of the plurality of charging ports, the indicator light being supported on the upper surface beneath the handle and within a footprint defined by a perimeter of the handle; wherein the plurality of charging ports is spaced apart on the housing such that, when a battery pack is connected to each charging port, the battery charger is balanced around the handle; wherein the housing includes four side surfaces arranged in a generally rectangular pattern, and wherein at least one charging port is positioned on each side surface, the prior art of record does not disclose or teach the combination of:

 “wherein the plurality of charging ports includes six charging ports, wherein two of the four side surfaces each support two charging ports, and wherein two of the four side surfaces each support one charging port”.

Regarding independent claim(s) 22,  Although the prior art discloses a battery charger comprising: a base; a housing including a bottom portion coupled to the base, and an upper surface spaced apart from the base; a plurality of charging ports coupled therefore fails to disclose or teach the combination of:

 “a charging circuit including a first circuit board and a second circuit board, the first and second circuit boards being mounted in parallel within the housing and being oriented such that a face of each of the first and second circuit boards is generally perpendicular to the upper surface”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859